Citation Nr: 0915572	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-08 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lower back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In February 2007, the RO sent the Veteran a Statement of the 
Case concerning, in addition to his above indicated claim, a 
claim for entitlement to service connection for bilateral 
hearing loss.  The Board notes that the Veteran perfected his 
appeal on the issue of entitlement to service connection for 
bilateral hearing loss in his March 2007 VA Form 9.  In an 
October 2007 rating decision the RO granted the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, representing a complete grant of the benefit 
sought on appeal, as such the issue is no longer in appellate 
status.

The Board notes that the appellant requested a video-
conference hearing in connection with the current claim.  The 
video-conference hearing was subsequently scheduled and held 
in December 2007 before the undersigned Veterans Law Judge.  
The appellant testified at that time and the hearing 
transcript is of record.

This case was previously before the Board in April 2008 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

A lower back condition was not present in service or until 
many years thereafter, and is not shown to be related to 
service or to an incident of service origin.



CONCLUSION OF LAW

A lower back condition was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a Veteran served 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service. This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The U.S. Court of Appeals for Veterans Claims (Court) has 
also held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for a 
lower back condition.  The Veteran contends that he injured 
his back in service due to his required heavy lifting as an 
aviation mechanic and specifically during a fall while 
lifting an air conditioning unit for a B-47.  The Veteran's 
service treatment records reveal that in July 1960 the 
Veteran was treated for a fever and back pain.  The Veteran's 
medical examination at entry into active duty, performed in 
August 1956, and at separation from active duty, performed in 
August 1960, do not reveal any spine or lower back condition.  
The Veteran, on his Report of Medical History, at entry and 
separation from active duty, did not report any spine or 
lower back condition.

Post-service treatment records reveal that the Veteran was 
diagnosed with a lower back condition in March 1992.  An 
October 1992 CT impression was degenerative joint disease and 
minimal disc space bulging.  The Veteran's post-service 
treatment records do not reveal any medical opinion 
associating the Veteran's current lower back condition with 
the Veteran's reported in-service back injury.

The Veteran's wife provided a statement indicating that the 
Veteran had no back problems prior to service, had low back 
pain in service and was diagnosed with a back problem when he 
applied to the railroad less than two years after service.  A 
long-term friend of the Veteran's also submitted a statement 
indicating that he knew the Veteran was discharged with a 
back problem and that he was examined by a railroad physician 
who confirmed the injury.  

In October 2008 the Veteran was afforded a VA Compensation 
and Pension (C&P) spine examination.  The Veteran reported 
that his back condition began after falling on his sacral 
area while carrying a heavy weight in service.  The Veteran 
indicated that the back pain resolved quickly after the 
injury.  The Veteran also stated that he has had chronic low 
back pain since the incident in service.  After examination, 
the Veteran was diagnosed with degenerative arthritis of the 
lumbar sacral spine, retrolithesis L5-S1, chronic low back 
pain, degenerative arthritis of the thoracic spine, wedge 
fractures of the T7 and T8, and osteoporosis.  The examiner 
rendered the opinion that the Veteran's lower back condition 
was less likely as not related to the Veteran's active 
service.  The examiner indicated that the Veteran's lower 
back condition was likely related to the wear and tear on his 
back from working on the railroad for 26 years and driving a 
truck for 12 years.  The Board notes that the Veteran has 
subsequently reported that he did not have a job driving 
trucks for 12 years.  Nevertheless, the examiner's opinion 
goes on to state that the back pain during the febrile 
episode in service was due to myalgias from his febrile 
illness and not a mechanical low back injury.  The Veteran's 
development of osteoporosis after service also potentiated 
the development of his degenerative spine disease from post-
service experiences.  The examiner cited to the following 
medical authorities in rendering the opinion: Orthopedic 
Diseases: Physilogy, Pathology, Radialogy, 3rd Ed., Aegerter, 
1968 and System of Orthopaedics and Fractures, 4th Ed., 
Apley, 1973. 

In light of the evidence, the Board finds that entitlement to 
service connection for a lower back condition is not 
warranted.  The Board acknowledges that the Veteran is 
currently diagnosed with a lower back condition and that the 
Veteran is competent to report that he had back pain in and 
since service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However, the evidence does not show that 
there was a chronic back condition in service, but rather it 
shows that he complained of back pain on one occasion in 
association with a febrile event.  The remainder of the STRs 
and the separation examination were negative for a back 
condition.  Moreover, there is no evidence that arthritis was 
present to any degree, let alone a degree of 10 percent, 
within the year following discharge from service.  In 
addition, there is no competent medical evidence linking the 
current condition to service.  Again, while the Veteran is 
competent to report back pain in service and thereafter, the 
medical evidence does not link the currently diagnosed 
conditions to those reported symptoms.  As such, the 
Veteran's claim of entitlement to service connection for a 
lower back condition must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a lower back condition, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2006 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.

The Veteran testified at a hearing, held before the 
undersigned Veterans Law Judge in December 2007 that he was 
treated for a back condition in 1962 by Dr. Bud in Johnson 
City, Tennessee.  He indicated that Dr. Bud performed an x-
ray and determined that the Veteran had three bridging and 
overlapping disks, spinal deterioration, and a possible old 
break in the middle of the back.  The Veteran further 
testified that he was examined, prior to employment, by 
Clinchfield Railroad, now CSX Railroad, and was determined to 
have a back condition.  He indicated that he was provided 
with a disability retirement from CSX Railroad.  The Board 
notes that the records of the above indicated treatment and 
determinations have not been associated with claims folder.

Pursuant to the Board's April 2008 remand, in a letter dated 
in April 2008, the Veteran was asked to supply or, in the 
alternative, adequately identify the missing Dr. Bud and CSX 
Railroad records and provide authorization for VA to obtain 
the records on his behalf.  To date, the Veteran has not 
responded.  Although pursuant to 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c) VA is required to make reasonable 
efforts to assist a claimant in obtaining evidence to 
substantiate his claim for benefits so long as he 
"adequately identifies those records and authorizes the 
Secretary to obtain them," the Veteran has the ultimate 
responsibility to locate and secure the records, and VA is 
under no duty to obtain records for which the Veteran has not 
provided an authorization as he cannot remain in a passive 
role.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 
(2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  As 
the Veteran has not responded to VA's request for 
authorization to obtain the Veteran's reported missing 
records and for adequately specific identifying information 
regarding these records, the Board finds that VA has 
fulfilled its duty to assist the appellant in obtaining these 
records and finds it appropriate to proceed with adjudication 
of the Veteran's claim.

The Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded a VA medical 
examination in October 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a lower back condition 
is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


